Name: Commission Regulation (EEC) No 585/85 of 6 March 1985 re-establishing the levying of customs duties on antimony oxides, falling within subheading 28.28 ex N, originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 7. 3 . 85 Official Journal of the European Communities No L 67/25 COMMISSION REGULATION (EEC) No 585/85 of 6 March 1985 re-establishing the levying of customs duties on antimony oxides , falling within subheading 28.28 ex N, originating in China to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against China, HAS ADOPTED THIS REGULATION : Article 1 As from 10 March 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84 shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of antimony oxides falling within subheading 28.28 ex N, the individual ceiling was fixed at 334 000 ECU ; whereas, on 4 March 1985, imports of these products into the Community origi ­ nating in China reached the ceiling in question after CCT heading No Description 28.28 ex N (NIMEXE code 28.28-91 ) Antimony oxides Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1985 . For the Commission COCKFIELD Vice-President ( ¢) OJ No L 338 , 27 . 12 . 1984, p. 1 .